            Case 3:19-cv-03710-RS Document 36-1 Filed 01/24/20 Page 1 of 3



 1   INSIGNE LLP
 2   TREVOR Q. CODDINGTON, PH.D. (CSB NO. 243042)
     trevorcoddington@sandiegoiplaw.com
 3   CODY R. LEJEUNE (CSB NO. 249242)
 4   codylejeune@sandiegoiplaw.com
     CHARLES A. BLAZER, II (CSB NO. 282495)
 5   charlesblazer@sandiegoiplaw.com
 6   701 Palomar Airport Rd., Suite 230
     Carlsbad, CA 92011
 7   Telephone: (858) 227-6633
 8   Facsimile: (858) 408-4422
 9   Attorneys for Plaintiff,
10   POWER DENSITY SOLUTIONS LLC
11
12
13
14                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15
16
     POWER DENSITY SOLUTIONS LLC, a                        Case No.: 3:19-CV-03710-RS
17   Delaware limited liability corporation,

18                                        Plaintiff,
                                                           DECLARATION OF CODY R. LEJEUNE
     v.                                                    IN SUPPORT OF PLAINTIFF’S
19                                                         OPPOSITION TO DEFENDANT’S
     IBM CORPORATION, a New York corporation;              MOTION TO DISMISS
20   and DOES 1-10, inclusive,
21
                                        Defendants.
22
23
24
25
26
27
28

                                                       1
                                                                                        3:19-CV-03710-RS
              Case 3:19-cv-03710-RS Document 36-1 Filed 01/24/20 Page 2 of 3



 1   I, Cody R. LeJeune, declare as follows:
 2   1.     I am counsel for plaintiff Power Density Solutions, LLC. I make this declaration based on my
 3   personal knowledge, and if called as a witness, I could and would testify competently thereto.
 4   2.     Attached to this Declaration as Exhibit 1 is a true and correct copy of an article from
 5   www.zdnet.com titled “IBM and its Silicon Valley connection.”
 6   3.     Attached to this Declaration as Exhibit 2 is a true and correct copy of a webpage from
 7   www.Indeed.com showing number of employee reviews for IBM in San Jose, CA.
 8   4.     Attached to this Declaration as Exhibit 3 is a true and correct copy of a press release from
 9   www.ibm.com titled “California State Government and IBM Launch the State’s First of its Kind
10   Collaboration to Create Technology Apprenticeships.”
11   5.     Attached to this Declaration as Exhibit 4 is a true and correct copy of an article from
12   www.coindesk.com titled “IBM Blockchain Assists Groundwater Pilot in Drought-Prone California.”
13   6.     Attached to this Declaration as Exhibit 5 is a true and correct copy of an article from
14   www.cloudwedge.com titled “IBM to Power California State’s CalCloud.”
15   7.     Attached to this Declaration as Exhibit 6 is a true and correct copy of a press release from
16   www.govtech.com titled “IBM signs $5.5 Million Contract to Modernize California DMV Website.”
17   8.     Attached to this Declaration as Exhibit 7 is a true and correct copy of an article from
18   www.ibmbigdatahub.com titled “How a California county is using data and AI to help citizens in need.”
19   9.     Attached to this Declaration as Exhibit 8 is a true and correct copy of an article from
20   www.sanfrancisco.cbslocal.com titled “IBM and San Jose State Partner to Advance Tech Education.”
21   10.    Attached to this Declaration as Exhibit 9 is a true and correct copy of a press release from
22   www.ucdavis.edu titled “UC Davis Collaborates with IBM in Aggie Square Launch Facility.”
23   11.    Attached to this Declaration as Exhibit 10 is a true and correct copy of a press release from
24   www.ibm.com titled “IBM, Stanford Collaborate on World-Class Spintronics Research.”
25   12.    Attached to this Declaration as Exhibit 11 is a true and correct copy of an article from
26   www.healthcareitnews.com titled “IBM, UC San Diego launch aging-based AI center.”
27
28

                                                         2
                                                                                             3:19-CV-03710-RS
              Case 3:19-cv-03710-RS Document 36-1 Filed 01/24/20 Page 3 of 3



 1   13.    Attached to this Declaration as Exhibit 12 is a true and correct copy of an article from
 2   www.thenextweb.com titled “IBM’s Call For Code Hackathon Takes Aim at California’s Wildfire
 3   Problem.”
 4   14.    Attached to this Declaration as Exhibit 13 is a true and correct copy of an event announcement
 5   from www.idug.org titled “2019 IDUG & IBM Data Tech Summit.”
 6   15.    Attached to this Declaration as Exhibit 14 is a true and correct copy of an article from www.qz.com
 7   titled “This US mayor joked cops should ‘mount.50-caliber’ guns where AI predicts crime.”
 8   16.    Attached to this Declaration as Exhibit 15 is a true and correct copy of an article from
 9   www.datacenterknowledge.com titled “IBM Cool Blue Shines in Vendor ‘Chill Off’.”
10   17.    Attached to this Declaration as Exhibit 16 is a true and correct copy of a press release from
11   www.ibm.com titled “IBM Unveils Plan to Combat Data Center Energy Crisis; Allocates $1 Billion to
12   Advance ‘Green’ Technology and Services.”
13
14          I declare under penalty of perjury under the laws of the United States that the foregoing is true and
15   correct. I have executed this declaration on January 24, 2020.
16
17    Dated: January 24, 2020

18                                           By: /s/Cody LeJeune
                                                CODY R. LEJEUNE
19
20
21
22
23
24
25
26
27
28

                                                          3
                                                                                               3:19-CV-03710-RS
